PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/485,139
Filing Date: 11 Apr 2017
Appellant(s): HIRA et al.



__________________
Gene Su
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Note: The reference of record Alizadeh at al. “CONGA: Distributed Congestion-Aware Load Balancing for Datacenters” can be found in the file wrapper with the IDS filed 02 October 2017.

1.  The Independent Claims 
(a) Appellant appears to assert the combination of references fail to suggest the probe packet includes “first congestion state information” (emphasis original). (See appeal brief pg. 11, (a)). 
A question arises with respect to this feature and the patentable weight the feature holds because the aggregate switch does not control the contents of the message it receives. The generation and transmission of the probe packet is performed by an intermediate switch. The independent claims are directed towards a method for an aggregate switch (claim 1) and the aggregate switch itself (claim 11) which raises the question of how much patentable weight the contents of the packet received place on the claimed method for an aggregate switch or the structure of the aggregate switch itself because the aggregate switch does not control the contents of what it receives, nor does the structure of the aggregate switch provide any bearing on the contents of probe packets it receives.
 Nonetheless, examiner adheres to the requirement that, "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant’s arguments focus on the disclosure of Riihinen and fail to address the features cited by examiner from the disclosure of Vahdat , Kalmanek and Alizadeh. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The grounds of rejection under appeal relies first on the prior art of Vahdat (Vahdat et al. (US 2011/0302346 A1)) which discloses the data center architecture recited in the independent claims (preamble, claim 1; “in a data center network that includes a source switch and a destination switch, the aggregate switch, and multiple intermediate switches including a first intermediate switch and a second intermediate switch”) which utilizes a conventional routing protocol of the prior art known as open shortest path first (OSPF). Vahdat does not provide a detailed description of the well-known OSPF in which the network topology is represented as a directed graph and each link has an associated cost metric. OSPF utilizes the Dijkstra algorithm to choose the path to each destination based on the cumulated cost to that destination. The cost metric in OSPF is equivalent to a hop count to the destination and the least cost path is simply the shortest-hop path. Examiner refers the reader to Hsu U.S. Patent 6,363,319: Fig. 3 Col. 5, 25-55 which provides evidence of said features of OSPF . Thus, 
Appellant admits that examiner finds disclosure in Kalmanek of, “receiving a first probe packet…wherein the first probe packet identifies the destination switch and includes first distance information. (See appeal brief pg. 11, last line continued onto pg. 12; emphasis original). In highlighting these features of Kalmanek, examiner follows the basic factual inquiries of Graham v. John Deere Co. by determining the scope and content of the prior art; ascertaining the differences between the claimed invention and the prior art; and resolving the level of ordinary skill in the pertinent art. (See MPEP 2141 II). Kalmanek describes an alternative to the Dijkstra algorithm of OSPF as a “distance vector protocol” utilizing probe packets identifying a destination switch as claimed and “distance information”; as opposed to, “congestion state information”. In the “distance vector protocol”, the router advertises its distance to every destination in a "distance vector update.” Kalmanek discloses, “When a router receives a distance vector update from one of its neighbors, it checks, for each destination, if the distance is less than its current distance. If so, the router selects the neighbor as its next hop to the destination, increments the distance (hop count) to that destination by one, and advertises this distance over every one of its links except the one on which it received the update”; and, “[i]nformation about a destination, accordingly, propagates away from the router to which the destination is attached toward potential sources. (See Kalmanek at Col. 11, line 31 and Col. 11, line 35 – Col. 12 line 6). This also suggests a comparison between two possible paths each having a cost metric to decide between a current path and a newly learned path to select the newly learned path if the distance is shorter than “its current distance”.
Examiner relies on the teaching in Riihinen as a modification to the distance based protocols taught by Vahdat in view of Kalmanek. Notably, Riihinen considers the network topology as a directed 
Examiner relies on Riihinen as suggesting the comparisons recited in the claims. With respect to the congestion state information, Riihinen discloses a first congestion state of 65% (i.e., maximum link utilization level along a path from the first intermediate switch to the destination switch) (Fig. 1, L1-2=65% on the path nc -> n3 -> n2 -> n1); and a second congestion state of 25% (i.e., maximum link utilization level along a path from the second intermediate switch to the destination switch) (Fig. 1 LO-1=25% on the path nc -> n0 -> n1). Further, Riihinen discloses a third congestion state of the link Lc-0  between nc and n0 as 10% (i.e., local congestion state information associated with the an ingress port via which the second probe packet is received from the second intermediate switch, one must view the disclosure of Riihinen in light of the manner in which probe packets propagate in the disclosure of Kalmanek). Riihinen discloses a path load scenario is developed for admitting the connection C0 resulting in the path vector in column two of Table 1 and the weakest link of the path for the respective path load scenario in column three. 
C-0 and the maximum link utilization level along a path from the second intermediate switch to the destination switch L0-1. The first comparison result is that the Link L0-1 has the highest congestion state information for that particular path shown in bold in Fig. 4B which Riihinen calls the weakest link of the path assignment. (See Riihinen [0052]). 
Riihinen then compares the values of Weakest Link of Path column which examiner sees as corresponding to a comparison between the first comparison result and the maximum link utilization level along a path from the first intermediate switch to the destination switch to generate a second comparison result., “That is the minimum of (110, 45, 85, and 85) is 45” (See Riihinen [0053]).
While the invention of Riihinen makes the comparison by adding the weight of the connection C0 to the weights shown in Fig. 1, this still compares the existing utilization shown in Fig. 1. That is to say, the maximum utilization level of the path vector is the cost metric for any given path vector. Further, Riihinen teaches the second comparison result which is comparing between the paths by selecting the path with the minimum value in column 3 of Table 1.
Examiner relies on the disclosure in Alizadeh for providing a suggestion to modify the distance vector protocol to include the “congestion state information” in the probe packets. Notably, Appellant’s arguments are silent with respect to the disclosure of Alizadeh which teaches feedback of congestion state information. In Alizadeh, there lies a description of a simple Discounting Rate Estimator (DRE) 
Building on the combined teachings discussed above, the proposed modification is to replace the distance information in the distance vector updates of Kalmanek with the congestion metric of Alizadeh. The teaching in Kalmanek provides a probe packet that is updated with distance information by each router updating (e.g., “incrementing the hop count”) as the distance vector update “propagates away from the router to which the destination is attached toward potential sources.” (See Kalmanek Id.). Alizadeh indicates a technique which compares the congestion metric received in the packet which is “updated if the link’s congestion metric (given by the DRE) is larger than the current value in the packet.” (See Alizadeh: Section 3.3, step 2). It appears that one of ordinary skill in the art with the understanding of distance vector updates propagated in the manner and updated at each router in the manner described by Kalmanek would have a reasonable expectation of success in modifying these updates to carry the congestion information taught by Alizadeh and updating the congestion information in the manner taught by Alizadeh as the vector update propagates away from the node connected to the destination. 
Further, while examiner relies on Riihinen as teaching the claimed first comparison, modifying the distance vector updates taught by Kalmanek, to in effect be congestion vector updates to provide the information of the maximum link congestion to the destination; as opposed to, the distance 
Appellant asserts that examiner does not explain how one of ordinary skill could have arrived at the disputed feature; and attacks the reasoned statement provided in support of the modification of Vahdat with the teaching in Riihinen while avoiding entirely the disclosure of Alizadeh, the teachings of the other references of record and examiner’s reasoned statements in support of modifying the distance vector updates of Kalmanek to provide the congestion state information taught by Alizadeh (See office action under appeal at pg. 8 second and third paragraphs), in effect arguing against Riihinen in a vacuum. (See appeal brief pg. 12, lines 9-15). This is followed by a paragraph of attorneys arguments to support the conclusion, “these are not analogous arts.” (See appeal brief pg. 12, lines 16-26). Argument does not replace evidence where evidence is necessary. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). While it is a requirement for the prior art to be analogous to the claimed invention, it is unclear if appellant is asserting the references of record are not analogous to each other or not analogous to the claims. As is apparent form the preceding discussion of what the combined teachings of the references would have suggested to those of ordinary skill in the art, the references are analogous to the claims and each other.
Appellant appears to assert that examiner provides a conclusory statement in support of the legal conclusion of obviousness with respect to an assertion that examiner essentially transforms the 
As evidenced by the discussion of the combined teachings of the references of record provided above, appellant mischaracterizes the grounds of rejection under appeal by asserting the grounds of rejection propose to “just do congestion avoidance” (examiner is unaware whence this quotation is pulled) without shortest-path discovery (See appeal brief pg. 13, lines 5-13).
Appellant continues to argue against Riihinen singularly which is insufficient to overcome a rejection based on a combination of references. (See appeal brief pg. 13, line 14 – pg. 15, line 5).
For the reasons given above, appellant’s arguments (a) cannot be held as persuasive.

(b) Appellant appears to argue the combination of references do not disclose or suggest local congestion state information associated with an ingress port via which the second probe packet is received from the second intermediate switch based on the emphasis in appellant’s assertion. It is not entirely clear from the original emphaisis. (See appeal brief pg. 14 item (b)).
Appellant asserts “[t]he office action concedes that Vahdat, Kalmanek, and Alizadeh do not teach or suggest “comparing the second maximum link utilization level and a local congestion state information associated with an egress port via which the second probe packet is received from the second intermediate switch.” (see appeal brief pg. 14, lines 16-19). Examiner respectfully disagrees. Examiner makes no such concession with respect to the disclosure of Alizadeh which appellant has ignored in the appeal brief and again argues against Riihinen individually which in and of itself is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This line of argument lacks merit for this reason alone; however, examiner will nonetheless outline the reasons why the argument is not persuasive.
As discussed above in the rebuttal to appellant’s assertion (a), the disclosure of Riihinen must be considered in light of the other references. The techniques disclosed as performed by the node nc of Riihinen is seen by examiner as suggesting a modification of the routing protocols that select the shortest path which is performed by the aggregate switch. Appellant ignores the teaching in Kalmanek with respect to probe packets. 
With apologies for being redundant, notably, Kalmanek describes an alternative to the Dijkstra algorithm of OSPF as a “distance vector protocol” utilizing probe packets identifying a destination switch as claimed and “distance information”; as opposed to, “congestion state information”. In the “distance vector protocol”, the router advertises its distance to every destination in a "distance vector update.” Kalmanek discloses, “When a router receives a distance vector update from one of its neighbors, it checks, for each destination, if the distance is less than its current distance. If so, the router selects the neighbor as its next hop to the destination, increments the distance (hop count) to that destination by one, and advertises this distance over every one of its links except the one on which it received the update”; and, “[i]nformation about a destination, accordingly, propagates away from the router to which the destination is attached toward potential sources. (See Kalmanek at Col. 11, line 31 and Col. 11, line 35 – Col. 12 line 6). That must be kept in mind when considering the grounds of rejection based on the disclosure of Riihinen. Further, the topologies of Vahdat, Kalmanek and Riihinen are all represented by this concept of a directed graph. (See Hsu Id.) This perspective is necessary in considering the application of Riihinen in the grounds of rejection and the disputed feature (b). 
c in the form of “a directed graph showing the connection configuration for connections…with the weight of the vertices represented by percent link load”. Riihinen discloses a "congested path" is a data path between two or more network nodes where the capacity of any link or node comprising the path is exceeded and defines a weak link as having a higher utilization state. (See Riihinen [0011]-[0013] and [0040]-[0041]). From this, it appears that Riihinen suggests selecting routes to destinations based on congestion state information instead of selecting the shortest path. 
The node nc in Riihinen’s directed graph (see Fig. 1) is seen by examiner as representing the aggregate switch of Vahdat which receives probe packets propagated in a direction away from the destination node C0, as taught by Kalmanek, from node n1 to node nc along each of the four paths depicted in Fig. 1 of Riihinen. From this it can be seen that node nc will receive a probe packet from node n0 which suggests an ingress port on which the probe packet is received. Likewise, nc would receive probe packets as taught by Kalmanek over the links connecting nc to n1, n2 and n3. This is what examiner contends the combined teachings would suggest to one of ordinary skill in the art.
Examiner relies on Riihinen as suggesting the comparisons recited in the claims. With respect to the congestion state information, Riihinen discloses a first congestion state of 65% (i.e., maximum link utilization level along a path from the first intermediate switch to the destination switch) (Fig. 1, L1-2=65% on the path nc -> n3 -> n2 -> n1); and a second congestion state of 25% (i.e., maximum link utilization level along a path from the second intermediate switch to the destination switch) (Fig. 1 LO-1=25% on the path nc -> n0 -> n1). Further, Riihinen discloses a third congestion state of the link Lc-0  between nc and n0 as 10% (i.e., local congestion state information associated with the an ingress port via which the second probe packet is received from the second intermediate switch, one must keep in mind 0 resulting in the path vector in column two of Table 1 and the weakest link of the path for the respective path load scenario in column three. 
Recall from above that a weak link in Riihinen has a higher utilization rate than a strong link and Riihinen teaches finding the “weakest link” of the path. The values in the Path Assignment (Links) column if Table 1 represent the links in one path and the values in the Path Vector column of Table 1 represent the congestion state information of each link of the first column, respectively. Riihinen compares the congestion state information in the path vector to determine the highest value. For example, the second row of Table 12 relates to the path load scenario of Fig. 4B. This is seen by examiner as corresponding to a comparison between the local congestion state information for link LC-0 and the maximum link utilization level along a path from the second intermediate switch to the destination switch L0-1. The first comparison result is that the Link L0-1 has the highest congestion state information for that particular path shown in bold in Fig. 4B which Riihinen calls the weakest link of the path assignment. (See Riihinen [0052]). 
Riihinen then compares the values of Weakest Link of Path column which examiner sees as corresponding to a comparison between the first comparison result and the maximum link utilization level along a path from the first intermediate switch to the destination switch to generate a second comparison result., “That is the minimum of (110, 45, 85, and 85) is 45” (See Riihinen [0053]).
While the invention of Riihinen makes the comparison by adding the weight of the connection C0 to the weights shown in Fig. 1, this still compares the existing utilization shown in Fig. 1. That is to say, the maximum utilization level of the path vector is the cost metric for any given path vector. Further, Riihinen teaches the second comparison result which is comparing between the paths by selecting the path with the minimum value in column 3 of Table 1. 

As discussed above with respect to argument (a), examiner finds a suggestion to modify the distance vector updates disclosed by Kalmanek to include the congestion state information of Alizadeh. Further, this suggests the aggregate switch; as well as, all of the other switches in the network update the congestion state information if the link’s congestion metric is larger than the current value in the packet, in effect providing the maximum congestion state feedback taught by Alizadeh in the probe packet received by the aggregate switch.
As such, examiner disagrees with Appellant’s assertion that the Office Action fails to consider all elements of the afore mentioned claim features. (See appeal brief pg. 14, lines 16-22). Appellant provides a discussion of the description of Riihinen. (See appeal brief, pg. 14, line 23 – pg. 17, line 14). As indicated in the grounds of rejection under appeal, examiner finds the disclosure of Riihinen as comparing the utilization of the links of the path to determine the maximum utilization along the path and them compares each of these values among the paths to determine which path is least utilized. Furthermore, one must also consider that modifying Kalmanek’s distance vector protocol to become a congestion vector protocol and updating the congestion state information in the probe packets by comparing the value in the packet with the value determined by Alizadeh’s Discounted Rate Estimator (See Alizadeh also suggests, “comparing the second maximum link utilization level and local congestion state information associated with an ingress port via which the second probe packet is received from the second intermediate switch to generate a first comparison result.” (See Kalmanek Col. 11, line 35 – Col. 12 line 6; and Alizadeh Section 3.2 and Section 3.3 step 2). This refutes appellant’ assertion, “[t]here c obtains the current or expected load data and there is accordingly no suggestion that congestion avoidance unit 100 receives any probe packet or that it performs comparison operation that involves “local congestion state information associated with an ingress port via which the second probe packet Is received from the second intermediate switch,” as required in claim 1.” (See appeal brief pg. 17, lines 17-19).
Examiner stands behind the position that Riihinen provides motivation to modify a protocol that selects the shortest path by making routing decisions based on path utilization information in lieu of distance information. (See Riihinen [0011]-[0013] and appeal brief pg. 17, line 22 – pg. 18, line 21). Further, the prior art of Kalmanek speaks for itself with respect to routers advertising the state of their outgoing links to destinations with the current state of the link (See Kalmanek Col. 11, line 55 – Col. 12, line 6, See appeal brief, pg. 18, lines 7-17). The current state of an outgoing  link to a destination is the distance from the router to the destination in Kalmanek. Clearly, “[w]hen a router receives a distance vector update from one of its neighbors, it checks, for each destination, if the distance is less than its current distance. If so, the router selects the neighbor as its next hop to the destination, increments the distance (hop count) to that destination by one, and advertises this distance over every one of its links except the one on which it received the update,” discloses the router advertising the current state of the link to the destination in the form of the current shortest distance to the destination from the router which sends the distance vector update.
Appellant mischaracterizes the grounds of rejection under appeal. (See brief pg. 17. line 28- pg. 18, line 6). Kalmanek is relied upon to show that a distance vector update can be used to allow each switch in a network to ascertain a shortest distance to a destination as an alternative to OSPF’s Dijkstra algorithm. Riihinen teaches a shortcoming to selecting the shortest path and recommends considering congestion state information and not selecting the shortest path (for example, see Riihinen Fig. 4A) which is the shortest path which is congested, and this the problem Riihinen aims to solve.
Kalmanek does not keep track of any ingress port via which the distance vector update is received from a specific intermediate switch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, examiner does not contend that Kalmanek teaches any comparison (see appeal brief pg. 18, lines 20-21).
For these reasons, appellant’s arguments (b) cannot be held as persuasive.

(c) Appellant appears to assert the combination of references fail to suggest least congested path…based on the second comparison result”.
Appellant has mischaracterized the disclosure of Riihinen and how the features are applied to the claims in the grounds of rejection. Examiner does not allege in the office action that comparing the utilization of LC-0 and L0-1 corresponds to the second comparison result. As discussed above, examiner sees this as corresponding to the first comparison result. Riihinen discloses, “choosing the path whose vector has the strongest weakest link. From the third column of Table 1 it is apparent that the path load scenario having the unique path assignment comprising links Lc-0 and L0-1 have the strongest weakest link. That is, the minimum of (110, 45, 85, and 85) is 45.” (See Riihinen [0053]). It is the comparison between the values of the Weakest Link of Path column to find the minimum value of the column that examiner sees as corresponding to the comparison that provides the second comparison result. The first comparison result is a result of comparison of values along a particular path in the claims. The second comparison result is a comparison between the maximum of two different paths to choose the path 

2.  The Dependent Claims
Appellant provides a statement that merely contradicts examiner’s findings without providing any evidence or reasoning in support of the argument. Such assertions fail to shift the burden to examiner because they do not provide any evidence or reasoning in support of the assertion.
However, for the sake of clarity examiner points out that the claims recite alternatives “a new flowlet or a current flowlet…” and the packet is assigned to one of the alternatives based on an inter-packet gap. (emphasis added). Alizadeh expressly discloses “Flowlets are bursts of packets from a flow that are separated by large enough gaps (see Fig. 4) Specifically, if the idle interval between two bursts of packets is larger than the maximum difference in latency among the paths, then the second burst can be sent along a different path than the first without reordering packets. (See Alizadeh Section 2.6). Further, Alizadeh expressly discloses Load balancing decisions are made on the first packet of each flowlet. Subsequent packets use the same uplink as long as the flowlet remains active (there is not a sufficiently long gap). (See Alizadeh Section 3, second paragraph). This appears to describe both alternatives of the claimed feature. Absent any reasoning behind why appellant disagrees with this finding of examiner, appellant’s assertions to the contrary cannot be held as persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:


/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.